DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 3/1/2021 has been entered and made of record.
Application Status 
Claims 3, 7-8, 10-18, 20, and 26-27 were canceled. 
Claims 1-2, 4-6, 9, 19, 21-25, and 28 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative James Crawford (R# 39155) on 6/14/2021 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (currently amended) A video patrol method, which is applicable to a management device in a video patrol system, comprising:
determining, by the management device, a weight corresponding to each capture device 
determining, by the management device, according to the determined weights, a play duration corresponding to each capture device, wherein the greater the weight corresponding to  the capture device is, longer a play duration of the capture device is; 
determining, by the management device, a target moment corresponding to each capture device according to a first identifier of a capture device and an alarm moment corresponding to each alarm message stored in the database; and
determining, by the management device, a play time period for each capture device according to the play duration and the target moment corresponding to the each capture device;
wherein, the database further stores a number of alarm messages for each preset point of each capture device;
determining, by the management device, the weight corresponding to the each capture device managed by the management device comprises:
determining, by the management device, a weight corresponding to each preset point of the each capture device managed by the management device;
determining, by the management device, according to the determined weights, the play duration corresponding to each capture device comprises:
determining, by the management device, according to the weight corresponding to each preset point, the play duration corresponding to each preset point; and
the video patrol method further comprises:
determining, by the management device, according to the play duration corresponding to each preset point, a play time period for each preset point;
receiving, by the management device, a first switching instruction, wherein the first switching instruction contains a first identifier of a to-be-switched capture device and a second identifier of a to-be-switched preset point of the to-be-switched capture device; and
sending, by the management device, according to the first identifier of the to-be-switched capture device, a second switching instruction to the to-be-switched capture device, wherein the second switching instruction contains the second identifier of the to-be-switched preset point, so that the to-be-switched capture device switches a current preset point thereof to the to-be-switched preset point.
2. (previously presented) The video patrol method according to claim 1, wherein storing the number of alarm messages for a capture device in the database comprises:
receiving, by the management device, an alarm message, and determining a target area in which the alarm message is located; and
determining, by the management device, a target capture device in the target area, and updating the number of alarm messages for the target capture device in the database.
3. (Cancelled) 
4. (previously presented) The video patrol method according to claim 1, wherein, storing a first identifier of a capture device and the alarm moment corresponding to the alarm message in the database comprises:
receiving, by the management device, an alarm message, and determining a target area in which the alarm message is located and the alarm moment corresponding to the alarm message; and
determining, by the management device, a target capture device in the target area, and storing the alarm moment corresponding to the alarm message and the first identifier of the target capture device in the database.
5. (previously presented) The video patrol method according to claim 4, wherein, determining a target area in which the alarm message is located comprises:
determining, by the management device, a location of the alarm message in a map; and
determining, by the management device, a target area in which the location is located according to pre-divided areas in the map.
6. (currently amended) The video patrol method according to claim 5, wherein, the map is an electronic map being displayed, and the video patrol method further comprises:
determining, by the management device, a first capture device corresponding to a video being played;
determining, by the management device, a first location of the first capture device in the map; and
increasing, by the management device, a display brightness of the first location, or making 
7. (canceled)
8. (canceled) 
9. (previously presented) The video patrol method according to claim 1, further comprising:
receiving, by the management device, a first patrol plan sent by a user, wherein the first patrol plan comprises the play time period for each capture device; and
controlling, by the management device, a video wall in the video patrol system to perform video patrol according to the first patrol plan.
10-18. (Cancelled)
19. (currently amended) An electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus; 
the memory is configured to store a computer program; 
the processor is configured to perform, when executing the computer program stored in the memory, operations of:
determining a weight corresponding to each capture device managed by the management device according to a number of alarm messages for each capture device stored in a database, wherein larger the number of alarm messages for a capture device is, greater the weight corresponding to the capture device is;
determining, according to the determined weights, a play duration corresponding to each capture device, wherein the greater the weight corresponding to the capture device is, longer a play duration of the capture device is;
determining a target moment corresponding to each capture device according to a first identifier of a capture device and an alarm moment corresponding to each alarm message stored in the database; and
determining a play time period for each capture device according to the play duration and the target moment corresponding to the each capture device;
wherein, the database further stores a number of alarm messages for each preset point of each capture device;
the processor is caused to perform operations of:
determining a weight corresponding to each preset point of the each capture device managed by the management device;
determining, according to the weight corresponding to each preset point, the play duration corresponding to each preset point; and
determining, according to the play duration corresponding to each preset point, a play time period for each preset point.
wherein the processor is caused to perform operations of:
receiving a first switching instruction, wherein the first switching instruction contains a first identifier of a to-be-switched capture device and a second identifier of a to-be-switched preset point of the to-be-switched capture device; and
sending, according to the first identifier of the to-be-switched capture device, a second switching instruction to the to-be-switched capture device, wherein the second switching instruction contains the second identifier of the to-be-switched preset point, so that the to-be-switched capture device switches a current preset point thereof to the to-be-switched preset point.
20. (Cancelled)
21. (Previously Presented) A non-transitory storage medium for storing an executable program code, wherein the executable program code performs the video patrol method according to claim 1 when being executed.
22. (Previously Presented) The electronic device according to claim 19, wherein the processor is caused to perform operations of:
receiving an alarm message, and determining a target area in which the alarm message is located; and
determining a target capture device in the target area, and updating the number of alarm messages for the target capture device in the database.
23. (Previously Presented) The electronic device according to claim 19, wherein, the processor is caused to perform operations of:
receiving an alarm message, and determining a target area in which the alarm message is located and the alarm moment corresponding to the alarm message; and

24. (Previously Presented) The electronic device according to claim 23, wherein the processor is caused to perform operations of:
determining a location of the alarm message in a map; and
determining a target area in which the location is located according to pre-divided areas in the map.
25. (Previously Presented) The electronic device according to claim 24, wherein, the map is an electronic map being displayed, and the processor is caused to perform operations of:
determining a first capture device corresponding to a video being played;
determining a first location of the first capture device in the map; and
increasing a display brightness of the first location, or making a mark on the first location and displaying the mark.
26. (cancelled) 
27. (cancelled) 
28. (currently amended) The electronic device according to claim 19, wherein the processor is caused to perform operations of:
receiving a first patrol plan sent by a user, wherein the first patrol plan comprises the play time period for each capture device; and
controlling a video wall in [[the]] a video patrol system to perform video patrol according to the first patrol plan.

Allowable Subject Matter
Claims 1-2, 4-6, 9, 19, 21-25, and 28 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention relates to a method to operate a video patrol system. The video patrol system includes multiple capturing devices at different locations. A database of the video patrol system stores a number of alarm messages for each preset point of each capturing device.  The method determines weighting factors for capturing devices based on the number of alarm messages of each capturing device stored in the database. A capturing device that has a larger number of messages will receive a larger weight. The capturing device with a larger weight will be allocated for a longer play duration.  The method also determines a target moment for each capturing device based on its play duration.  The method further determines a weighting factor and a play duration of each capturing device for each preset point. The method further includes sending and receiving operations, which sends or receives instructions. Each instruction either contain an identifier for switching a capturing device, or an identifier for switching a preset point of that capturing device.    A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office actions. Please see the Final Office action mailed on 12/7/2020 for details.  During the interview conducted on 6/3/2021, in addition to the amendment filed by the Applicant on 1/28/2021, the Examiner suggested the Applicant to include limitations of claims 7 and 8 into all of the independent claims. On 6/8/2021, the Applicant accepted the Examiner’s proposal.  Upon consideration of the amended claims and the Applicant’s arguments, applied references do not anticipate distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1-2, 4-6, 9, 19, 21-25, and 28 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488